FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 February 6, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 JOSEPH MACASTLE JACKSON,

       Petitioner - Appellant,
                                                        No. 12-5160
 v.                                            (D.C. No. 4:88-CV-01470-JHP)
                                                        (N.D. Okla.)
 RON CHAMPION, Warden,

       Respondent - Appellee.


                              ORDER
               DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      Petitioner Joseph Macastle Jackson, an Oklahoma state prisoner proceeding

pro se, seeks a certificate of appealability (COA) to appeal the district court’s

dismissal of his motion for relief from judgment. Fed. R. Civ. Pro. 60(b). The

district court found the motion to be a “‘mixed’ Rule 60(b) motion because it

contains both a true Rule 60(b) claim and second or successive habeas claims.”

Jackson v. Champion, No. 88-cv-1470-JHP, 2012 WL 4069262, at *1 (N.D. Okla.

Sept. 14, 2012). Addressing the merits of the true Rule 60(b) motion, the district

court held that Mr. Jackson was not entitled to relief. The court also dismissed

the successive habeas claims for lack of jurisdiction. We deny a COA and

dismiss the appeal.
      We agree that Mr. Jackson’s Rule 60(b) motion is “mixed.” First, Mr.

Jackson argues that the Northern District of Oklahoma was not a proper venue for

his original habeas petition, filed in 1988. This is a “true” Rule 60(b) ground, as

it challenges a procedural aspect of the case. Thus, the district court properly

addressed the merits of this claim separately from the successive habeas grounds.

Spitznas v. Boone, 464 F.3d 1213, 1217 (10th Cir. 2006).

      We will only issue a COA if Mr. Jackson shows “that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Id. at 1225 (quotation

omitted). We conclude that reasonable jurists could not debate the district court’s

decision to deny Mr. Jackson’s Rule 60(b) motion, which was clearly without

merit. See 28 U.S.C. § 2241(d).

      We also agree that Mr. Jackson’s remaining grounds are properly

considered successive habeas claims, as they assert or reassert bases for relief

from his underlying conviction. See Gonzalez v. Crosby, 545 U.S. 524, 530–32

(2005). As such, the district court lacked jurisdiction to hear the claims without

prior authorization from this circuit. See Burton v. Stewart, 549 U.S. 147, 157

(2007). Further, the district court did not abuse its discretion in choosing to

dismiss rather than transfer the unauthorized claims, see In re Cline, 531 F.3d

1249, 1252 (10th Cir. 2008), especially in light of Mr. Jackson’s filing

                                        -2-
restrictions. Jackson v. Dinwiddie, No. 06-6323 (10th Cir. Dec. 14, 2006).

      We therefore DENY the requested COA and DISMISS the appeal.



                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                       -3-